DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(a)
Examiner withdraws the 35 USC § 112(a) rejection based upon the amendment to claim 1.

Declaration of Jia-Zhe Liu
	Applicant has submitted the declaration of Jia-Zhe Liu (“the Declaration”) in order to show that layers A2, B2, and C2 do not contain aluminum. In support of this proposition the Declaration states that additional experiments were performed which compare amended claim 1 to  Sato. The Declaration at point 4. The Declaration states Sato teaches layers A2, B2, and C2 have no (zero) aluminum. The Declaration at Table 1. The Declaration states that paragraph 0034, and 37 support having Sato with zero aluminum content. The Declaration at point 8.
	The Declaration under 37 CFR 1.132 filed June 21, 2022 is insufficient to overcome the rejection of the claims based upon Sato as set forth in the last Office action because:  
First, Sato allows for a wide range of aluminum content in each of the layers as shown below:
figure 9 where the layers can be:
layer 9, AlmMnGa1-m-nN, 0<m≤1, 0≤n<1, m+n≤1; ¶¶ 0079-80;
layer 83, AlcMcGa1-c-dN, 0<c<1, 0≤d<1, c+d≤1, a<c<x; ¶¶ 0081-82
layer 8, AlhMkGa1-h-kN, 0<h<1, 0≤k<1, h+k≤1, a<h<x; ¶¶ 0038-39;
layer 82, ¶ 0067, where layer 82 can be formed using the same general equation (material with different concentrations) as layer 8;
layer 7, AlaMbGa1-a-bN, 0≤a≤1, 0≤b<1, a+b≤1, a<x; ¶¶ 0034-35;
layer 6, AlxMyGa1-x-vN, 0<x≤1, 0≤v<1, x+y≤1; ¶¶ 0030-31;
All of the layers allow for Al<1 and M >0 ;¶ 0031, where M can be In). 
Second, the Declaration states only performed experiments with x=0. Thus, the Declaration did not perform an apples to apples comparison of the prior art to the claimed invention. Rather, it appears the a very specific point was chosen such that the Declaration could be written to give BOW, Crack Length, and Breakdown Voltage an Excellent rating, Table 1, while downplaying Sato to a Good rating. 
Third, the Declaration cites to two paragraphs, ¶¶ 0034, and 37 for support that certain layers have zero aluminum content. However, the Declaration misinterprets what these paragraphs state. In paragraph 0034, Sato states “[f]or example, a nitride semiconductor represented by the chemical formula (2) [AlaMbGa1-a-bN] where the proportion of contained aluminum is a second proportion including zero) is used.” This sentence does not state that aluminum must be zero, rather, the sentence states that material must follow the chemical formula (2) which allows for aluminum to be zero. The Declaration takes this sentence and treats it as a must, not as a may. The Declaration interprets paragraph 0037 the same way. 
Based upon the above, the Declaration fails to take into account the entirety of the teachings of Sato, and cherry picks a single value which fails to make a fair comparison between the reference and the claims. In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 12, and 25 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 2010/0237387 A1) (“Sato”).

    PNG
    media_image1.png
    699
    491
    media_image1.png
    Greyscale

Regarding claim 1, Sato teaches at least in figures 9, and Examiner’s annotated figure 9 above:
a substrate (2); and 
a buffer layer (bottom of 9 to 41) comprising a plurality of layers having a composition AlxInyGa1-x-yN, where x≤1, and y≥0 (figure 9 where the layers can be:
layer 9, AlmMnGa1-m-nN, 0<m≤1, 0≤n<1, m+n≤1; ¶¶ 0079-80;
layer 83, AlcMcGa1-c-dN, 0<c<1, 0≤d<1, c+d≤1, a<c<x; ¶¶ 0081-82
layer 8, AlhMkGa1-h-kN, 0<h<1, 0≤k<1, h+k≤1, a<h<x; ¶¶ 0038-39;
layer 82, ¶ 0067, where layer 82 can be formed using the same general equation (material with different concentrations) as layer 8;
layer 7, AlaMbGa1-a-bN, 0≤a≤1, 0≤b<1, a+b≤1, a<x; ¶¶ 0034-35;
layer 6, AlxMyGa1-x-vN, 0<x≤1, 0≤v<1, x+y≤1; ¶¶ 0030-31;
All of the layers allow for Al<1 and M >0 ;¶ 0031, where M can be In). 
wherein the buffer layer (bottom of 9 to 41) has a first region (A), comprising at least two layers (9 and 83), 
one according to a first layer profile (9) and another according to a second layer profile (83), 
wherein the first layer profile (9) has a higher aluminum content (AlN) than the second layer profile (83 and/or 7) (based upon the equations above it Sato teaches that one can make the device with the claimed profiles); 
wherein the buffer layer (bottom of 9 to 41) has a second region (B) comprising at least two layers (8 and 6),
 one according to a third layer profile (6) and another according to a fourth layer profile (8 and/or 7), 
wherein the third layer profile (6) has a higher aluminum content than the fourth layer profile (8) and the fourth layer profile (8) has a lower aluminum content than the second layer profile (83) of the first region (A) (based upon the equations of the materials above Sato teaches that one can make the device with this requirement);
wherein the buffer layer (bottom of 9 to 41) has a third region (C) comprising at least two layers (82 and 6),
one according to a fifth layer profile (6) and another according to a sixth layer profile (82 and/or 7), 
wherein the fifth layer profile (6) has a higher aluminum content than the sixth layer profile (82) and the sixth layer profile (82) has a lower aluminum content than the fourth layer profile (8) of the second region (B) (based upon the equations of the materials above Sato teaches that one can make the device with this requirement);
wherein the first region (A), the second region (B), and the third region (C) are ordered consecutively (this is shown in Examiner’s annotated figure 9 above);
wherein each individual layer independently (6, 8, 9, 82, 83) has a thickness, measured in a growth direction, between about 1 nanometer and 50 nanometers (¶¶ 0032-33, where all 6s have the same thickness 0.5-20nm; ¶ 0036, where 7 has a thickness of 1nm-50nm; ¶ 0042, where 8 can be 20nm-40nm; ¶ 0067, where 82 has the same thickness as 8; ¶ 0078, where 9 can be thicker than 6, and 8 is thicker than 83. Based upon the teachings of Sato it would have been obvious that the thickness of 9 and 83 would be within the claimed range because if 6 is 1nm than 9 can be 1.1. nm, and if 8 is 20nm then 83 can be 19.9nm); 
wherein the aluminum content in the odd numbered layers is between 0.91 and 1 (where layer 9 can be AlN, and layer 6 can be AlN, e.g. the Al content can be 1), 


Regarding the limitation,
wherein the aluminum content in the second layer profile is between 0.51 and 0.9; wherein the aluminum content in the fourth layer profile is between 0.26 and 0.5; wherein the aluminum content in the sixth layer profile is between 0.01 and 0.25.
These limitations are a matter of optimizing the teachings of Sato. This is because when the general conditions are disclosed in the prior art is it is not inventive to discover the optimum or workable ranges by routine experimentation. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233 (CCPA 1955). Thus optimization of the claim would be obvious to one of ordinary skill in the art.
Alternatively, and/or additionally, the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) ; In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66. Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of Amer.v.Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
Thus, the limitation above, would have been obvious to one of ordinary skill in the art using ordinary skill in the art while following the teachings of Sato.

wherein at least one pair of layer profiles selected from the first layer profile and second layer profile, third layer profile and fourth layer profile, and fifth layer profile and sixth layer profile repeats at least one time within the first region, second region, or third region, respectively (as shown above one can select one of the 6 layers and either 83 and/or 7 or 82 and/or 7 and choose 6 and 7 to be the repeating patterns).
Regarding claim 2, Sato teaches at least in figure 9, and in figures 5, and 6-8, and Examiner’s annotated figure 6 above:
wherein the aluminum content is fixed throughout a thickness of each individual layer Based upon the comparison of figure 6 to figure 7, figure 6 shows that the Al concentration is fixed, while figure 7 shows that at least in layers 8, and 82-83 it can vary).
Regarding claim 3, Sato teaches at least in figure 9, and in figures 5, and 6-8, and Examiner’s annotated figure 6 above:
wherein the aluminum content is fixed throughout a thickness of each of the layers using odd numbered layer profiles (figure 6 shows that all 6s have a fixed Al concentration; and based upon the teachings of Sato it would be obvious that layer 9 could have a fixed Al concentration).
Regarding claim 7, Sato teaches at least in figure 9, and in figures 5, and 6-8, and Examiner’s annotated figure 6 above:
wherein the aluminum content throughout the thickness of the odd numbered layer profiles is substantially the same (figure 6 shows that all 6s have a fixed Al concentration; Based upon the concentrations equations of above it would have been obvious that 9 could have a substantially similar Al concentration).
Regarding claim 12, Sato teaches at least in figure 9, and in figures 5, and 6-8, and Examiner’s annotated figure 6 above::
wherein the thickness of the layers with odd numbered layer profiles (9 and 6’s) is substantially the same (as stated in claim 1 the thickness of 9 and 6’s is substantially the same) and/or the thickness of the layers with even numbered layer profiles is substantially the same (8, 82-83 are shown to be substantially the same in figure 9).
Regarding claim 25, Sato teaches at least in figure 9, and in figures 5, and 6-8, and Examiner’s annotated figure 6 above:
The difference between claim 25, and claim 1, is that in claim 25 Applicant includes the aluminum content of the even number of layers to be between 0.01 and 0.9. The prior art teaches there are even numbered layers. Further, the general formula of the said even numbered layers falls within the claimed range. Therefore, the prior art teaches the limitations of claim 25 for the same rational as to why it teaches the aluminum content of the odd numbered layers in claim 1.


Response to Arguments
Regarding the art rejection,
Applicant’s arguments, dated June 21, 2022, with respect to the art rejection have been considered, but are not persuasive. 
Applicant’s arguments rely upon the Declaration for support as to why Sato does not teach the amendments to claim 1. Applicant’s assertion is that Al is not an essential element of Sato. Examiner disagrees. While Sato does state the Al content may be zero, Sato is all so saturated with reference to the general formula  AlmMnGa1-m-nN. Further, Sato also encompasses examples where Al is not zero. See Abstract for example. Therefore, to say Al is not essential because it can be zero would be equivalent to Examiner stating that In, and Ga are not essential because Applicant allows for both of them to be zero. See at least ¶ 0047, where Applicant uses the general formula AlxInyGa1-x-yN, where x≤1 and y≥0, thus x=0 and y=0. For all the reasons give above, Applicant’s argument are not persuasive. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567.  The examiner can normally be reached on Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VINCENT WALL/Primary Examiner, Art Unit 2822